UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):September16, 2010 HOKU CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-51458 99-0351487 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Suite 220, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808)682-7800 Not Applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. Credit Agreement On September16, 2010, Hoku Corporation (“Hoku”) entered into a Credit Agreement (the “Credit Agreement”) with China Merchants Bank Co., Ltd., New York Branch (the “Lender”).The Credit Agreement provides for one or more term loans (the “Loans”) in an aggregate principal amount not to exceed $10 million (the “Maximum Loan Amount”), which must be borrowed within 30 days of the effective date of the Credit Agreement.The principal amount of the Loans and any unpaid interest thereon must be paid in full by September 16, 2013.Hoku may prepay the Loans, in whole or in part, at any time without penalty, provided that any such prepayment must be for a minimum of $100,000 and in multiples of $100,000 in excess thereof.Funds provided pursuant to the Credit Agreement are for general corporate purposes, including capital expenditures related to the polysilicon production plant currently being constructed by Hoku’s subsidiary, Hoku Materials, Inc., in Pocatello, Idaho.In addition to the Credit Agreement, Hoku and the Lender entered into credit agreements on May 24, 2010, August 16, 2010, and August 26, 2010 pursuant to which Hoku borrowed $20.0 million, $10.0 million, and $5.0 million, respectively, and which are more fully described in Item 1.01 of the Forms 8-K filed with the Securities and Exchange Commission on May 26, 2010, August 19, 2010, and August 30, 2010, respectively. The Loans will bear interest at a per annum rate equal to the LIBOR Rate (as set forth in the Credit Agreement) for the applicable interest period plus 2% or, at the election of Hoku, any portion of the Loans that is not less than $1,000,000 may bear interest at an annual rate equal to the rate of interest announced by the Lender as its “prime rate.”Hoku will pay an annual facility fee of 0.5% on the Maximum Loan Amount.Hoku has also agreed to pay the Lender’s reasonable costs and expenses in connection with the preparation, negotiation and delivery of the Credit Agreement. The Credit Agreement includes customary representations, warranties, covenants, and acceleration, indemnity, and events of default provisions which may accelerate Hoku’s payment obligations under the Credit Agreement. The Loans are secured by a standby letter of credit (the “Letter of Credit”) issued by China Merchants Bank Co., Ltd., Chengdu Branch, which was procured by Tianwei New Energy Holdings Co., Ltd., Hoku’s parent company (“Tianwei”), in favor of the Lender. The foregoing description of the Credit Agreement does not purport to be complete and is qualified in its entirety by reference to the Credit Agreement, a copy of which is attached as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Reimbursement Agreement On September16, 2010, in consideration of Tianwei’s procurement of the Letter of Credit, Hoku entered into a Reimbursement Agreement with Tianwei obligating it to repay Tianwei for all interest, fees and expenses incurred by Tianwei in connection with the negotiation, execution and performance of the Letter of Credit and the letter of credit obtained by Tianwei that secures Hoku’s obligations under the credit agreement, dated September 16, 2010, between Hoku and Lender. The foregoing description of the Reimbursement Agreement does not purport to be complete and is qualified in its entirety by reference to the Reimbursement Agreement, a copy of which is attached as Exhibit 10.2 to this Current Report on Form 8-K and incorporated herein by reference. Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth in Item 1.01 above is incorporated by reference into this Item 2.03. 2 Item 9.01. Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Credit Agreement, dated September 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. Reimbursement Agreement, dated September 16, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOKU CORPORATION Date:September17, 2010 By: /s/ Scott Paul Name: Scott Paul Title: President and Chief Executive Officer 4 EXHIBIT INDEX ExhibitNo. Description Credit Agreement, dated September16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. Reimbursement Agreement, dated September16, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 5
